Citation Nr: 1133353	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-35 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating greater than 30 percent for service-connected depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to July 1970.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO awarded the Veteran service connection for depressive disorder; a 10 percent disabling rating, effective June 13, 2006 was assigned.  The Veteran disagreed with this initial rating, and perfected an appeal as to that issue.

During the pendency of the appeal, the RO increased the Veteran's disability rating for depression from 10 to 30 percent, also effective June 13, 2006.  The Veteran has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

Issue not on appeal

In the above-referenced September 2006 rating decision, the RO also denied the Veteran's service-connection claim for posttraumatic stress disorder (PTSD).  Although the Veteran expressed disagreement with this determination in a June 2007 statement, the Veteran and his representative subsequently clarified that the Veteran only wished to contest the initial 10 percent rating assigned for his service-connected depression, and not the denial of his PTSD claim.  See the Veteran's November 14, 2007 letter to VA. Accordingly, the issue of entitlement to service-connection for PTSD is not on appeal in this case, and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.         § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue on appeal must be remanded for further evidentiary development.

The Board observes that the Veteran's service-connected depressive disorder was most recently evaluated by a VA examiner more than three years ago in December 2007.  At that examination, the Veteran reported that although he experienced panic attacks, they occurred randomly and rarely.  See the December 2007 VA examiner's report, page 4.  His mood was described as "pretty good," and the VA examiner noted that the Veteran's symptoms of depression had "lessened somewhat" since his previous evaluation, which occurred in August 2006.   See id. at pages 6 and 7.

Pertinently however, the Veteran's representative indicated in an August 2011 statement that the Veteran believes his symptoms and limitations connected with depression "have grown worse and the current disability rating of 30% does not accurately reflect his current condition."  In particular, the Veteran's representative noted that the Veteran's memory has grown worse over time, he feels scared for no reason, and he suffers from panic attacks on a daily basis.  See the Veteran's August 12, 2011 Written Brief Presentation, page 2.  Indeed, the Veteran's wife submitted a statement to VA in July 2008 noting that the Veteran now experiences panic attacks daily, his mood swings are strong and "go up and down very fast," his motivation has "gone down a lot," and he has "really pulled away from people."  See the July 21, 2008 statement from the Veteran's wife, page 1.  Additionally, the medical evidence of record submitted since the December 2007 VA examination also suggests that the Veteran has experienced at least a "slight worsening of symptoms."  See the Veteran's April 2, 2008 VA Mental Health Note.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In this case, the Veteran and his wife are certainly competent to testify as to the Veteran's perceived increase in panic attacks and seclusion, and decrease in motivation and recollection since the December 2007 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes that an updated medical examination assessing the current severity of the Veteran's depressive disorder is necessary to make an informed and accurate decision in this case.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his depression. VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The Veteran should then be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected depressive disorder.  The claims file must be made available to, and reviewed by the examiner.  After reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for a psychiatric disability.  In particular, the examiner should provide an opinion as to the current degree of social and industrial impairment resulting from the Veteran's service-connected depressive disorder.  In addition, the examiner should provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  A report should be prepared and associated with the Veteran's claims folder. 

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's initial rating claim.  If the claim is denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


